Oliver, Presiding Judge;
These consolidated appeals to reap-praisement were originally decided by Judge. Cline on February 20, 1940, and judgment was entered in favor of the defendant in the following language:
í¡¡ si* ^ ^
It is hereby ordered, adjudged, and decreed that the values of the steam electric generating sets and spare parts here involved on the respective dates of exportation are as found by the appraiser in each case.
Plaintiff’s timely rehearing motion was granted (Reap. Dec. 4840), and subsequently the appeals were submitted on rehearing upon the following stipulation entered into by and between counsel for the respective parties:
It is hereby stipulated and agreed, subject to the approval of the court, that the appeals to reappraisement filed by plaintiff herein may be submitted on the official papers without prejudice to plaintiff’s rights by Petition for Remission of additional duties.
I therefore find the proper values of the involved merchandise to be the values found by the appraiser.
Judgment will be rendered accordingly.